This is an appeal by plaintiff from a judgment of the circuit court of the city of St. Louis in favor of the defendants upon certain special tax bills issued for the work of constructing sewers in Harlem Creek Sewer District No. 7, in St. Louis. The seven tax bills in issue aggregate $5750.61.
It is not necessary to set forth the petition in the case as its sufficiency is not challenged. The petition is in the usual form to enforce the alleged lien of seven special tax bills issued July 29, 1912, to the plaintiff bank's assignor, by the city of St. Louis, for the alleged construction of district sewers against seven alleged separate parcels of land in St. Louis, according to streets and alleys conforming to those shown on a plat of the so-called Semple Place, recorded in the office of the Recorder of Deeds for the city of St. Louis, on December 24, 1892.
As to the answer it is sufficient to state that among other things it alleges that the lots or parcels of land against which the seven tax bills were issued, constituted one entire tract of land which, since January 1, 1909, was the private property of defendant, J. Denniston Lyon, trustee, under the will of Charles J. Clarke, deceased; that the tract had never been laid out or subdivided and that Kossuth, Brown and Slevin avenues, in said tract, and upon which parts of the sewers in question were laid, were the private property of defendant, J. Denniston Lyon, trustee. That parts of the sewers in question were constructed on the said so-called streets and alleys, without the consent of the said trustee, Lyon, or the beneficiaries of the trust. The answer then alleges that each tax bill is void because it is assessed against a part of a single parcel of land; because the ordinances are invalid in that they require parts of the sewer to be built on the private property of the defendants; because the enforcement of the bills would *Page 66 
deprive the defendants of their property without compensation or due process of law, contrary to the Constitution of the United States and of the State of Missouri,
The answer, as stated, is pleaded in seven counts, each count being directed at a count in the petition, and each setting up, among others, the above defenses. The answer to each count, however, includes a prayer that should the tax bills be held valid, nevertheless the court should reduce the tax bills to such an amount as would represent the proportion of the cost of the sewers, exclusive of those constructed on defendants' land. The reply was a general denial.
As to the trial, plaintiff having made out a prima-facie case, the defendants offered in evidence deeds effecting title to the lots described in the tax bills and embracing the land included in the sewer bills, and also other land, and effected by this suit. These deeds show that the land in question, together with other land, was conveyed by Charles J. Clarke and wife to John V. Hogan on October 11, 1892; that on said date said Hogan executed a deed of trust on the said land, including the land in question, to William Booth, trustee for the said Charles J. Clarke. On November 15, 1892, said Hogan conveyed the land in question, by warranty deed, to the Semple Place Realty Company. Defendant next offered in evidence the plat of Semple Place, executed December 6, 1892, by the Semple Place Realty Company, John V. Hogan and one Christiana Winklemeyer, acknowledged and recorded in the Recorder's Office of the city of St. Louis, December 24, 1892, said plat subdividing the land against which the said tax bills were issued, into lots described in said tax bills, the streets and alleys being designated thereon.
The deed of trust on the said land, of October 11, 1892, was foreclosed and the defendants offered in evidence a trustee's deed from William Booth, trustee for John V. Hogan, to Charles J. Clarke, dated May 17, 1897, reconveying said land which had been subdivided, *Page 67 
as aforesaid, and a plat thereof recorded. Defendants also introduced the will of said Clarke, showing the probate thereof of January 7, 1900, by which will John V. Hogan and Frank Semple were made trustees for the residuary estate, embracing, among others, the land against which the tax bills were issued. for the benefits of defendants Louisa S. Clarke, Thomas S. Clarke, Louis S. Clarke, Joseph K. Clarke, Mabel McCrea, Mildred Painter, Clarke Painter and Alden Painter.
Defendants introduced testimony, which was not contradicted, to the effect that a portion of the sewer constructed under the ordinances creating the sewer district, was located on what was alleged to be Brown, Slevin, and Kossuth avenues and certain alleys all of which said streets and alleys were located on a part of said Semple Place, as appears on the recorded plat thereof, hereinabove mentioned.
Leo Osthaus, the Assessor of special taxes for the city of St. Louis, a witness for the defendants, testified that part of the sewer district had been constructed upon the above named avenues and alleys as shown on the recorded plat of Semple Place, and that he had assumed from the recorded plat that these avenues were open streets, but that at the time of the drawing of the bills in suit he had not personally known anything about the physical characteristics of the particular parcels of land and had not seen the land prior to that time, but that he had assessed the property according to the plat which showed the streets and alleys thereon as shown by the said records, since 1892, and that in calculating the area of the district against which the tax was assessed the witness had treated the so-called streets and alleys in Semple Places as open streets and alleys and not as belonging to the Clarke estate, but as highways.
On cross-examination the witness testified that in figuring out the area of defendants' property, to be charged with its proportion of the costs of the entire *Page 68 
sewer, the area of the streets and alleys claimed by defendants to be private property, had been included, to-wit: 123,151 square feet; that the total cost of the sewer was $89,717.98; that the cost of the construction of that part of the sewer of which defendants complain, namely on Brown, Kossuth and Slevin avenues, and the alleys, as shown on the plat of Semple Place, was $2872.36; that if there were deducted from the total cost of the sewer the cost of constructing the sewer claimed to be on the private property of the defendants, the total cost of the sewer would be reduced to $86,845.42; that if the defendants' property was treated as one entire tract, and if the area of the streets and alleys which defendants claim to be private property, are figured in determining defendants proportion of the reduced cost of the sewer, then in spite of the reduction of the total cost of the sewer from $89,717.78 to $86,845.42, the plaintiff's proportion of the reduced total cost, by reason of the increased area caused by the inclusion of the streets and alleys which defendants claim are their private property, will be $7,179.55 instead of the present charge against the property of $5,750.61; that the general taxes had been assessed against the property according to the said recorded plat of Semple Place, said assessment for general taxes treating the streets and alleys shown on the plat as though such streets and alleys were public property, and that the general taxes had been paid since 1892 on the city blocks as shown on the plat, and no taxes paid on the streets and alleys claimed to be private property, as designated on the plat.
Charles R. Skinker, a witness for defendants, testified that he had known the land against which the tax bills sued upon were issued since prior to 1908 and continuously from that time up to the date of the trial; that prior to the enactment of ordinance for the construction of the sewer for which the tax bills here sued upon were issued, the said land was surrounded by one wire fence without any buildings or improvements of *Page 69 
any kind upon it; without any open ways or streets; with a great many trees upon it, and had previously been used for pasture for herds of cattle for a neighboring dairy; that the defendants are all residents of Pennsylvania or New York and have been non-residents for many years. The witness further testified that he had been the attorney for Mr. Lyon, one of the trustees, since 1910; that the witness had first learned of the construction of the sewer when the bills were presented to him for payment and he went out to the land and found scars on the land where the sewer had evidently been laid; that the defendants had given no permission or license to build sewers on this land; that there had never been any streets upon the property, or alleys, and up to the time of the trial there was no evidence that there ever had been any streets on the land.
Thereafter, the court found the issues joined on each of the seven counts of the petition in favor of all defendants upon the pleadings and proof adduced, and adjudged that plaintiff take nothing by said counts, that all defendants be discharged and recover of plaintiff their costs of the action. Plaintiff in due time filed a motion for new trial, which was subsequently overruled, and plaintiff appeals.
According to learned counsel for appellant the only question in this case is, "are the tax bills void because issued against separate lots instead of against an entire tract?"
Let us first determine whether or not the tax bills should have been issued against the property in question as an entire tract instead of being assessed in lots, as set out upon the recorded plat of Semple Place, thereby excluding that portion of the property which was designated as streets and alleys in said recorded plat. From the statement of facts in the case, supra, it appears that at the time of the dedication of the streets and alleys in Semple Place, in 1892, by Hogan, the Semple Place Realty Company, and one Christina Winklemeyer, that said dedication was subject to a *Page 70 
deed of trust from Hogan to Charles J. Clarke, from whom Hogan had acquired the property, and that such deed of trust was foreclosed in May, 1897, and the property reacquired by said Clarke at such sale. It further appears that the city of St. Louis had not entered upon or taken possession of any of the streets and alleys designated upon such recorded plat of Semple Place up until the time when it constructed the said sewers thereon, and the testimony further established the fact that the defendants were non-residents and had no actual knowledge that the said sewer was to be constructed upon the said property, and that the tax bills had been issued in the belief that the tract of land was subdivided into blocks according to such recorded plat of Semple Place. Upon this state of facts we hold that the learned trial court properly held that as to defendant Clarke there had been no dedication of the land in question and as to him the property had to be assessed as one entire tract because the conditional dedication of the streets and alleys, as had been made by the filing of the plat of Semple Place by Hogan in 1892, had been wiped out by the foreclosure of the deed of trust which was existing and of record against the said property at the time such dedication was made. [McShane v. City of Moberly, 79 Mo. 41, l.c. 43; Funckhouser v. Lay, 78 Mo. 458.] But learned counsel for appellant argues that to so hold "totally ignores the question of usage, a controlling question. It was shown that the defendants had paid their general taxes for eighteen years on the property as subdivided on the recorded plat, and had not paid any taxes on those portions shown on the recorded plat as streets and alleys and had thereby profited by not paying taxes on 123151, square feet from 1897 to 1916, the date of the trial."
Thus is injected the question as to whether by any acts on the part of the defendants they are estopped in pais. While the doctrine of estoppel in pais has long been recognized to the effect that a dedication by a *Page 71 
deed is not the sole manner in which dedication of real estate for public use may be made, yet, as was said in Landis v. Hamilton, 77 Mo. 554, "where, without judicial proceeding or compensation, or solemn from of conveyance, it is sought to establish in pais a divestiture of the citizen's landed property in favor of the public, the proof ought to be so cogent, persuasive and full as to leave no reasonable doubt of the existence of the owner's intent and consent."
Examining the facts in the case before us we readily conclude that they do not measure up to this test, but are clearly inconsistent and irreconcilable with any construction other than that the owners of the property did not give their consent to said dedication.
The fact that the defendants paid the taxes as they were assessed, namely, according to the plat of Semple Place, was not sufficient in law to estop them from denying the nullification of the recorded plat of Semple Place, for, as was stated in a recent case, the fact that the property continued to be assessed by lot numbers (after 1897) "may logically be attributed to the fact that it was on the books in that way and no change was made in that respect. Defendants paid their taxes as they found them assessed and it required no act of theirs to cause that kind of an assessment." [Granite Bituminous Pav. Co. v. McManus,244 Mo. l.c. 190, 148 S.W. 621.] Nor was the payment of taxes, as assessed, such an act as could be held to evidence the intent of the owner of such as would be tantamount to a common law dedication; furthermore these were no evidential acts of acceptance by the city; assessing the property for taxation by lots and block numbers, as per plat, and cannot be considered as such, for an assessor has no power to accept the dedication of a street (Granite Bituminous Pav. Co. v. McManus, supra), and the city could only have acted through its duly constituted officers (Landis v. Hamilton, supra; Brinck v. Collier, 56 Mo. l.c. 169), nor was there any public user of the streets designated on the recorded plat of Semple *Page 72 
Place. [See Kansas City Milling Co. v. Riley, 133 Mo. 574,34 S.W. 835, and cases cited.] It naturally results that the tract of land owned by the defendants should have been treated as an entirety and not as separate lots as laid out in the recorded plat of Semple Place.
Inasmuch as section 21, of article 6, of the Charter of the city of St. Louis, relating to district sewers, provides that as soon as a district sewer is "fully completed, the Sewer Commissioner shall cause to be computed the total cost thereof, and certify the same to the President of the Board of Public Improvements, and the president of said Board shall assess it as a special tax against all the lots of ground in the district respectively without regard to improvements, and in the proportion that their respective areas bear to the area of the whole district, exclusive of public highways, and shall cause tobe issued a special tax bill against each lot in district. (italics ours), giving the name of the owner thereof, in favor of the contractor, which shall be collected and paid in the manner hereinabove prescribed," we must hold the several special tax bills sued on herein by plaintiff to be void on the ground that they are not issued in accordance with the said requirements of the Charter of the city of St. Louis. As has aptly been stated, the ability of a city to create a lien on the property of the abutting owner for streets and sewer improvements is not founded upon any pre-existing right, but is in invitum, and rests exclusively on a substantial adherence to the method prescribed by the ordinance authorizing the same and of the charter as its basic. power. [Barber Asphalt Pav. Co. v. Munn, 185 Mo. l.c. 574,83 S.W. 1062; Sheehan v. Owen, 82 Mo. 458, l.c. 465.]
It is probably well to note that such sewers as were laid along the land that appears on the recorded plat of Semple Place as streets and alleys, were built upon private property of the defendants and the cost thereof should have been deducted from the total cost of the *Page 73 
sewers in the said Harlem Creek Sewer District No. 7. [See City of Springfield, ex rel. v. Baxter, 180 Mo. App. 40, 165 S.W. 366; City to use of Lancaster v. Armstrong, 56 Mo. 298; Kurtz v. Knapp, 127 Mo. App. l.c. 611, 106 S.W. 537; Duckworth v. City of Springfield, 194 Mo. App. l.c. 55, 184 S.W. 476.]
That the contractor should receive nothing from the defendants for their proportionate share of the cost of the district sewer, figured on a basis of the sewers laid, excluding the cost of the sewers that were inadvertently placed upon defendants private property, would indeed be a great hardship, particularly so in this case where the record shows that the defendants were in point of fact benefited by the errors complained of, instead of suffering a loss thereby. This suggests the question whether the contractor may not be legally entitled to have new tax bills issued in lieu of those sued upon, providing he is within the period of limitation. [Article 4, section 25, Charter of the City of St. Louis (1876); Eyerman v. Payne, 28 Mo. App. 72; Eyerman v. Provenchere, 15 Mo. App. 256; Galbreath v. Newton,45 Mo. App. 312.] If so, then the defects that have been asserted by the defendants in the case, and decided adversely to plaintiff, should be avoided in issuing such new tax bills.
It follows from what we have said that the judgment of the circuit court is affirmed.
Reynolds, P.J., and Allen, J., concur.